THOMPSON, Circuit Judge,
Dissenting in part:
Because effective relief from the allegedly unlawful harvesting of old growth timber at Grade/Dukes is not within the powers of this court, the plaintiffs’ claims under the National Forest Management Act (“NFMA”), 16 U.S.C. §§ 1600-1687, are moot. I respectfully dissent from the majority’s decision and judgment regarding those claims, but concur in the majority’s decision and judgment as to the plaintiffs’ claim under the National Environmental Policy Act (“NEPA”), 42 U.S.C. §§ 432N4370Í.
“The duty of this court, as of every other judicial tribunal, is to decide actual controversies by a judgment which can be carried into effect, and not to give opinions upon moot questions.... ” Mills v. Green, 159 U.S. 651, 653, 16 S.Ct. 132, 40 L.Ed. 293 (1895). If we cannot grant effective relief, we lack jurisdiction. Church of Scientology v. United States, 506 U.S. 9, 12, 113 S.Ct. 447, 121 L.Ed.2d 313 (1992); IRS v. Pattullo (In re Pattullo), 271 F.3d 898, 901 (9th Cir.2001) (per curiam).
As the majority acknowledges, the original relief sought by the plaintiffs as to the NFMA claims — an injunction prohibiting further logging at Grade/Dukes — is no longer available. Cf Headwaters, Inc. v. Bureau of Land Mgmt., 893 F.2d 1012, 1015 (9th Cir.1989). To avoid mootness, the majority relies upon the proposition that an environmental case is not mooted by the completion of allegedly unlawful agency action so long as alternative mitigation measures might still be ordered. See Cantrell v. City of Long Beach, 241 F.3d 674, 678-79 (9th Cir.2001). According to the majority, three types of mitigation might still be ordered in this case: (1) a prohibition on future logging; (2) construction of artificial habitat; or (3) studies on the effects of any unlawful logging and possible mitigation. None of these constitutes effective mitigation within the power of this court. The NFMA claims are moot.
I
The majority’s first suggestion is that the district court could issue an order prohibiting future logging sales. Such a prohibition on future logging sales exceeds the powers of this court and is unnecessary.
In Ohio Forestry Association v. Sierra Club, 523 U.S. 726, 732-38, 118 S.Ct. 1665, 140 L.Ed.2d 921 (1998), the Court held that we may not adjudicate the merits of a forest plan under the NFMA outside the context of a particular final agency action, e.g. a logging sale. A forest plan, the Court explained, is not a final agency action because it “does not give anyone a legal right to cut trees, nor does it abolish anyone’s legal authority to object to trees being cut.” Id. at 733, 118 S.Ct. 1665; see also Ecology Ctr., Inc. v. United States Forest Serv., 192 F.3d 922, 924 (1999) (“Courts are generally precluded, under the ripeness doctrine, from prematurely adjudicating administrative matters until the proper agency has formalized its decision making process.”). Here, the majority proposes enjoining future timber sales if the Grade/Dukes sale was unlawful. This violates Ohio Forest'ry.
The majority relies upon Northwest Environmental Defense Center v. Gordon, 849 F.2d 1241, 1244-45 (9th Cir.1988). There, we held that a challenge to regulations governing the 1986 salmon season was not mooted by the close of the season because effective relief could still be ordered by ordering that more fish be allowed to spawn in 1989. The comparison of Gordon to this case ignores the nature of old growth timber. As we have explained in cases seeking logging injunctions, “old growth forests ... w[ill], if cut, *1073take hundreds of years to reproduce.” Neighbors of Cuddy Mountain v. United States Forest Serv., 137 F.3d 1372, 1382 (9th Cir.1998) (quoting Portland Audubon Soc’y v. Lujan, 884 F.2d 1233, 1241 (9th Cir.1989)). Enjoining future sales (unless the injunction is meant to last hundreds of years) will not replenish old growth, whereas the remedy ordered in Gordon would improve the future supply of salmon.
The remedial action the majority suggests — prohibiting future logging sales forest-wide — would indeed prevent the further depletion of old growth trees. But such a sweeping remedy as to future logging is not only impermissible, it is inappropriate.
The propriety of future logging sales can best be analyzed and evaluated as part of the administrative process pertinent to those sales. Under the NFMA and the NEPA, if the Grade/Dukes sale produced any effects on the viability of old growth species (which it may well have), any future old growth logging sale within the area affected by Grade/Dukes will have to consider Grade/Dukes in its cumulative effects analysis. See' 40 C.F.R. § 1508.7(analysis of cumulative effects must include all past, present and future actions within cumulative effects area). If harm caused by the Grade/Dukes sale threatens old growth species viability in that cumulative effects area, the new sale would not be legal. See 16 U.S.C. § 1604(i); 36 CFR 219.20(b)(2) (2001).1 Hence, any prohibition on future logging in areas where species viability is threatened by logging at Grade/Dukes is redundant and ineffective — such logging is already prohibited under federal law.
II
The majority next suggests that the Forest Service might be ordered to construct artificial habitat to replace the habitat destroyed. The majority seems to rely upon Cantrell, where we held that, although the bird habitat at issue had already been destroyed, mitigation could still be ordered in the form of requiring the construction of new habitat. See 241 F.3d at 678-79. This construction was possible because the habitat at issue consisted of 26 acres of wetlands habitat and separate habitat in ficus trees. See id. at 676. Presumably, our reasoning was that the 26 acres (or equivalent acreage nearby) could be re-flooded and new ficus trees could be planted.
Again, the majority ignores the nature of old growth habitat. As the plaintiffs admit, this is “habitat that, by its very definition, takes centuries to develop.” (emphasis added). Habitat replication here, shy of centuries of growth, is not possible.
III
Finally, the majority suggests the district court could order the Forest Service to engage in studies as to the effect of the Grade/Dukes sale on species viability and possible mitigation of any adverse effect. But to order a study absent the possibility of mitigation is to order the performance of an idle act. A study can do nothing to ameliorate the loss of old growth habitat unless the study could lead to effective relief. Although Cantrell mentioned the possibility of a study, it did so in the context of suggesting possible ways that mitigation could be achieved, such as the construction of new habitat. See 241 F.3d *1074at 678-79. Old growth cannot be constructed; it takes centuries to develop. For the reasons I have previously stated, mitigation is not possible. Absent such a possibility, requiring the Forest Service to engage in long, intensive, and expensive studies is not remedial. It is punitive.
IV
I respectfully dissent from the majority’s decision and judgment regarding the NFMA claims.

. Although the majority opinion correctly cites to the Code of Federal Regulations as it stood in 1999, see Slip Op. at-n. 1, I cite here to the 2001 version because that would apply to future sales. The differences between the 1999 and 2001 versions are, in any case, not material here.